UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices:One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: May 31, 2008 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/08 (Unaudited) COMMON STOCKS (97.6%)(a) Shares Value Chemicals (4.5%) Akzo Nobel NV (Netherlands) 142,227 $12,036,573 BASF AG (Germany) 80,991 12,140,057 Celanese Corp. Ser. A 211,700 10,309,790 CF Industries Holdings, Inc. (S) 43,400 5,941,460 Construction (1.0%) Lafarge SA (France) 48,512 Containers (0.6%) Ball Corp. 96,627 Energy (Oil Field) (16.2%) Aker Solutions ASA (Norway) 181,500 5,126,013 Cameron International Corp. (NON) (S) 196,900 10,480,987 FMC Technologies, Inc. (NON) 120,200 8,636,370 Global Industries, Ltd. (NON) 707,600 12,206,100 Halliburton Co. 383,300 18,620,714 National-Oilwell Varco, Inc. (NON) 225,100 18,755,332 Petroleum Geo-Services ASA (Norway) 369,500 10,888,535 Saipem SpA (Italy) 426,645 19,589,579 Schlumberger, Ltd. (S) 193,300 19,548,429 TGS Nopec Geophysical Co. ASA (Norway) (NON) 606,900 9,629,555 Transocean, Inc. (NON) (S) 79,900 12,000,181 Forest Products and Packaging (0.6%) Smurfit Kappa PLC (Ireland) 449,141 4,540,860 Smurfit Kappa PLC 144A (Ireland) 53,286 538,727 Metals (13.9%) ArcelorMittal (Luxembourg) 166,326 16,510,455 BHP Billiton PLC (United Kingdom) 606,002 22,969,259 Freeport-McMoRan Copper & Gold, Inc. Class B 138,600 16,037,406 Nucor Corp. 197,700 14,787,960 Rio Tinto PLC (United Kingdom) 85,789 10,286,716 Salzgitter AG (Germany) 22,740 4,467,205 Teck Cominco, Ltd. Class B (Canada) 185,030 9,147,321 TMK OAO GDR (Russia) 119,711 4,848,296 United States Steel Corp. (S) 96,360 16,642,336 Xstrata PLC (Switzerland) 113,857 8,994,039 Oil & Gas (59.9%) Acergy SA (United Kingdom) 228,300 5,932,836 Apache Corp. 239,031 32,044,496 BP PLC (United Kingdom) 3,377,034 40,660,246 Chevron Corp. (S) 260,600 25,838,490 China Petroleum & Chemical Corp. ADR (China) (S) 108,926 10,987,366 Devon Energy Corp. 283,174 32,831,194 ENI SpA (Italy) 595,350 24,289,174 EOG Resources, Inc. (S) 124,872 16,062,285 Fred Olsen Energy ASA (Norway) 268,800 17,028,341 Gazprom (Russia) 1,080,154 16,450,745 Hess Corp. (S) (SEG) 146,600 18,003,946 KazMunaiGas Exploration Production GDR (Kazakhstan) 147,400 4,783,130 Lukoil ADR (Russia) 112,433 12,592,496 Marathon Oil Corp. 511,098 26,265,326 Nexen, Inc. (Canada) 454,500 17,460,733 Noble Energy, Inc. (S) 179,600 17,502,020 Occidental Petroleum Corp. 450,106 41,378,243 Repsol YPF S.A. (Spain) 217,580 9,002,077 Saras SpA (Italy) 2,451,755 15,101,301 Statoil ASA (Norway) 659,000 25,591,229 Suncor Energy, Inc. (Canada) 242,400 16,526,386 Sunoco, Inc. (S) 121,100 5,385,317 Total SA (France) 409,753 35,747,829 Total SA ADR (France) (S) 232,438 20,282,540 Ultra Petroleum Corp. (NON) 127,700 11,106,069 Valero Energy Corp. 321,454 16,342,721 XTO Energy, Inc. 331,832 21,111,152 Utilities & Power (0.9%) Babcock & Brown Wind Partners (Australia) 5,031,575 Total common stocks (cost $612,320,252) SHORT-TERM INVESTMENTS (14.8%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 22,810,665 $22,810,665 Short-term investments held as collateral for loaned securities with yields ranging from 2.20% to 2.91% and due dates ranging from June 2, 2008 to July 25, 2008 (d) $109,798,585 109,637,600 Total short-term investments (cost $132,448,265) TOTAL INVESTMENTS Total investments (cost $744,768,517) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/08 (aggregate face value $47,968,841) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $9,010,805 $8,591,480 7/16/08 $419,325 British Pound 10,059,003 10,070,989 6/18/08 (11,986) Canadian Dollar 10,397,285 10,196,904 7/16/08 200,381 Euro 1,964,492 1,934,968 6/18/08 29,524 Japanese Yen 14,525,840 14,677,469 8/20/08 (151,629) Swedish Krona 593,648 576,516 6/18/08 17,132 Swiss Franc 1,906,060 1,920,515 6/18/08 (14,455) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/08 (aggregate face value $236,917,237) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) British Pound $16,552,562 $16,449,849 6/18/08 $(102,713) Euro 155,412,348 153,519,634 6/18/08 (1,892,714) Hong Kong Dollar 3,306,904 3,311,007 8/20/08 4,103 Norwegian Krone 64,517,498 63,636,747 6/18/08 (880,751) Total FUTURES CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 43 $15,056,450 Jun-08 $578,614 NOTES (a) Percentages indicated are based on net assets of $896,028,580 . (b) The aggregate identified cost on a tax basis is $744,980,032, resulting in gross unrealized appreciation and depreciation of $276,497,618 and $14,843,861, respectively, or net unrealized appreciation of $261,653,757. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at May 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At May 31, 2008, the value of securities loaned amounted to $108,064,608. The fund received cash collateral of $109,637,600 which is pooled with collateral of other Putnam funds into 73 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $407,861 for the period ended May 31, 2008. During the period ended May 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $176,238,925 and $153,428,260, respectively. (S) Securities on loan, in part or in entirety, at May 31, 2008. At May 31, 2008, liquid assets totaling $17,440,233 have been designated as collateral for open forward contracts and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding stands for American Depository Receipts or Global Depository Receipts, respectively, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at May 31, 2008 (as a percentage of Portfolio Value): United States 50.9% United Kingdom 8.9 Norway 7.6 France 7.2 Italy 6.6 Canada 4.8 Russia 3.8 Germany 1.9 Luxembourg 1.8 Netherlands 1.3 China 1.2 Spain 1.0 Switzerland 1.0 Australia 0.9 Ireland 0.6 Kazakhstan 0.5 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2008
